ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ remarks and amendment of 28 July 2021 are entered.
	The Terminal Disclaimer over the 10,508,142 B2 patent is entered.
	Claims 1-15 have been canceled, claims 16-29 are pending, claims 21, 22, and 24-29 are withdrawn, and claims 16-20 and 23 are being examined on the merits.
	The Restriction/Election requirement of 4 January 2021 remains in effect.
	The objection to the specification is withdrawn in light of the amendment filed 28 July 2021.
The rejection of claim 18 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 28 July 2021.
	The rejection of claims 16-19 and 23 under 35 U.S.C. 103 as being unpatentable over ‘592 and Cydzik is withdrawn in light of Applicants’ arguments filed 28 July 2021.
The rejection of claims 16-20 and 23 for nonstatutory double patenting over the ‘142 patent is withdrawn in light of the Terminal Disclaimer filed 28 July 2021.
The rejection of claims 16-20 and 23 for nonstatutory double patenting over the ‘614 application is withdrawn as the instant application is the earlier filed of the two applications. See MPEP 1490 IV. D. 2. (a). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with LISA MUELLER on 3 November 2021.

The application has been amended as follows: 
Claims 1-15 remain canceled as previously presented.
Claims 16-20 are allowed as previously presented.
Cancel claims 21 and 22.
Claim 23 is allowed as previously presented.
Cancel claims 24-29. 
Claims 30-34 are allowed as previously presented.

Reasons for Allowance
Claims 16-20, 23, and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance: A remaining provisional rejection over claims 15, 17, and 21 of Co-pending Application No. 16/482,614 is possible. However, the instant application has an earliest effective filing 
The closest prior art is the previously cited WO 2012/107592 A1 application, which teaches a pharmaceutical composition containing Ac-Nle-His-D-Phe-Arg-Trp-NH2 (see e.g. p.2). The ‘592 art does not teach anything regarding inclusion of a quaternary ammonium group on the backbone of the MSH agonist. The prior art does not suggest that MSH agonists should be modified with quaternary ammonium groups. The Examiner finds persuasive the argument that the cited Cydzik art would not lead to a reasonable expectation of success in preparing a modified MSH agonist as claimed.
The claims are therefore novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658